Duckworth, Chief Justice.
Where, as here, the accused was convicted of the crime of murder, with a recommendation for mercy — having been indicted for killing the deceased in the commission of an unlawful act which in its consequences naturally tends to destroy human life, the evidence showing that the nature and consequences of the act, which was unlawful, tended to destroy human life; that the accused and his confederates mixed up a concoction of water, charcoal, flavoring, corn whisky, beading oil, and the contents of a fifty-four gallon drum of wood alcohol (methanol), clearly marked and labeled as a poison with the universal skull and cross-bones and the words “methanol”, “poison”, “danger”, “may be fatal or cause blindness if swallowed” and instructions as to antidote thereon, sold it as illicit non-tax-paid liquor in the City of Atlanta where some of the contents thereof was consumed by mouth by the deceased, which resulted in his death from methyl-alcohol poisoning *362—the evidence was sufficient to support the verdict, and the court did not err in overruling the motion for new trial, which consisted of the general grounds only. See Code §§ 42-9901, 26-1009; 40 C. J. S. 877, § 26; Jones v. State, 185 Ga. 68 (194 S. E. 216); Meadows v. State, 186 Ga. 592 (199 S. E. 133); Powell v. State, 193 Ga. 398 (18 S. E. 2d, 678); Myrick v. State, 199 Ga. 244 (34 S. E. 2d, 36); Huntsinger v. State, 200 Ga. 127 (36 S. E. 2d, 92); Smith v. State, 200 Ga. 188 (36 S. E. 2d, 350); Jackson v. State, 204 Ga. 47 (48 S. E. 2d, 864); Smith v. State, 204 Ga. 184 (48 S. E. 2d, 860); Biegun v. State, 206 Ga. 618 (58 S. E. 2d, 149).
No. 17926.
Argued July 15, 1952
Decided September 2, 1952—
Rehearing denied October 16, 1952.
J. B. McCurdy and William H. Powell, for plaintiff in error.
Paul Webb, Solicitor-General, Eugene Cook, Attorney-General, J. B. Parham, Assistant Attorney-General, Wm. Hall, Ellis B. Barrett and Charlie 0. Murphy, contra.

Judgment affirmed.


All the Justices concur, except Atkinson, P.J., and Almand, J., not participating.